C.F. HURC, Administrator and Secretary, Examining Board of Architects,Professional Engineers, Designers  Land Surveyors
You ask for my interpretation of the authority of the Examining Board of Architects, Professional Engineers, Designers  Land Surveyors to classify and to issue permits to master plumbers as designers of plumbing systems, as provided in sec. 443.01 (16), Stats. This section was created by ch. 446, Laws of 1969.
The statute gives to the Examining Board wide discretion to establish classifications in which permits may issue for design of engineering systems:
"(b) Permits shall be granted, designated, and limited to the fields and subfields of technology as are determined by the examining board and recognized in engineering design *Page 38 
practice. Any person holding a permit may prepare plans and specifications and perform consultation, investigation and evaluation in connection with the making of plans and specifications, within the scope of the permit, notwithstanding that such activity constitutes the practice of architecture or professional engineering under this section.
"(c) A master plumber's license under Ch. 145 shall be considered equivalent to the work experience and satisfactory completion of a written examination in the field of plumbing systems, and the holder of a master plumber's license shall be issued a permit as a designer of plumbing systems upon the making of an application and the payment of the permit fee.
"(d) The permit shall, on its face, restrict the holder thereof to the specific field and subfields of designing in which such permittee acquired his experience in designing. If qualified in more than one type of designing, persons may receive permits for more than one field or subfield of designing as may be determined by the examining board."
Your questions all concern whether the Examining Board may further restrict to subfields the permits issued to master plumbers for design of plumbing systems. The drafting record discloses that the special provision for master plumbers, sec. 443.01 (16) (c), Stats., was not part of the early drafts of the statute. Its addition created an exception to the general terms of the statute and evinced legislative action (1) establishing the designer of plumbing systems classification, and (2) exempting the master plumber, who qualified and had been licensed under the requirements of ch. 145, Stats., from the additional burden of satisfying the disparate requirement of sec. 443.01 (16) (a), Stats., relating to experience and examination in order to qualify for a permit as a designer of plumbing systems.
In treating specifically with the master plumber and designer of plumbing systems classification, but only generally with designers of other engineering systems, the legislature has defined the specific class and the standard for membership in that class. By definition "A master *Page 39 
plumber is any person skilled in the planning, superintending and the practical installation of plumbing and familiar with the laws, rules and regulations governing the same." Sec. 145.01 (2), Stats.
By virtue of licensing by the State Board of Health, the master plumber is deemed competent in the entire field of practice allowed by ch. 145, Stats. In my opinion, the legislature did not intend your Examining Board to limit licensed master plumbers to subfields in the design of plumbing systems.
The designer permit statute, however, does not deal expressly with the separate statutory categories of master plumber (restricted) or temporary master plumber. It cannot reasonably be concluded that sec. 443.01 (16) (c), Stats., would entitle such licensees to permits for the entire field of design of plumbing systems. It is left for the discretion of the Examining Board, as it deems advisable, to establish appropriate subfields and to determine competence of applicants for any such limited permits.
RWW:GS